Citation Nr: 1202403	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for blepharitis.

2.  Entitlement to service connection for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2010, the Veteran presented sworn testimony during a personal hearing in St. Paul, Minnesota, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.

(The issue of entitlement to service connection for CAD is addressed in the remand that follows the decision below.)


FINDING OF FACT

On October 27, 2010, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he was withdrawing from appeal his claim of service connection for blepharitis.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal by the Veteran as to the issue of entitlement to service connection for blepharitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (2011).

At the October 27, 2010 Board hearing, the Veteran expressed his intent to withdraw his appeal as to the issue of entitlement to service connection for blepharitis.  See 38 C.F.R. § 20.204 (2011).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The Veteran has withdrawn from appeal his claim of entitlement to service connection for blepharitis.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for blepharitis and the appeal of that issue is therefore dismissed.


ORDER

The Veteran's appeal as to a claim of entitlement to service connection for blepharitis is dismissed.


REMAND

The Veteran perfected the appeal of his CAD claim by filing a timely VA Form 9 in March 2010.  A supplemental statement of the case (SSOC) was subsequently issued in July 2010.  Following the issuance of the July 2010 SSOC, the Veteran submitted numerous VA and private treatment records as well as internet evidence and other documents in support of his claim.  Despite the fact that these records are clearly pertinent to the issue on appeal, the RO did not issue another SSOC.  Thus, these records have not been considered in connection with the pending claim.

Evidence received after certification of the appeal may be considered by the Board in the first instance if the Veteran waives his right to initial consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011).  The RO did not, however, certify this appeal until October 2010.  The evidence in question was received prior to that date.  The waiver provision does not apply.  The evidence must be considered by the RO in the first instance.  See 38 C.F.R. § 19.37 (2011).  The Board will remand the case so that this can be done.

Additionally, the Veteran has asserted multiple theories concerning his claim of entitlement to service connection for CAD.  He has argued that his currently diagnosed CAD is due to his service-connected glomerulonephritis with hypertension.  Alternatively, he has contended that in-service exposure to Agent Orange, jet fuel, and/or pesticides is the cause of his CAD.  Additionally, the Veteran has submitted records concerning ground water contamination in Guam, implying that water contamination caused his CAD.

It is undisputed that the Veteran had service in Guam.  However, a review of the claims folder demonstrates that the Veteran's exposure to Agent Orange has not yet been established.  The Board recognizes that a Personnel Information Exchange System (PIES) inquiry was made regarding general herbicide exposure, which yielded negative results.  See the PIES inquiry dated March 2007.  Notably, the Veteran's contentions of in-service herbicide exposure in Guam were not submitted to the Joint Services Records Research Center (JSRRC) or any other service department agency to verify such incidents.  In light of the evidence submitted by the Veteran suggesting possible herbicide use and storage on Guam, the Board finds that such inquiry is warranted.

The Board additionally notes that the Veteran has contended exposure to jet fuel during his military service, and that such exposure led to CAD.  Such exposure is consistent with the Veteran's military occupational specialty (MOS) of aircraft mechanic.  The Veteran was afforded a VA examination in May 2007 in order to address the issue of medical nexus.  The May 2007 VA examiner provided a negative opinion concerning the possible relationship between glomerulonephritis with hypertension and CAD.  However, the examiner did not address whether the Veteran's CAD could have been caused or aggravated by his in-service exposure to jet fuel.  Accordingly, the Board finds that an additional VA medical opinion is necessary.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and ask that he clarify when, where, and how he was exposed to Agent Orange, pesticides, ground water contamination, and any other exposure which the Veteran contends is a factor in the development of his CAD.  The Veteran should also be asked to provide any additional corroborating evidence he may have pertaining to the specific date, location, and manner of his claimed exposure(s).  Records or information so obtained should be associated with the Veteran's VA claims file.

2.  The AOJ should then review the file and prepare a summary of the evidence and contentions regarding chemical exposures to include Agent Orange, pesticides, and/or ground water contamination.  This summary, together with a copy of the Veteran's DD Form 214 and any other documents the AOJ deems to be relevant, should be sent to the service department agency(ies) where verification of such incidents can be obtained.  That agency(ies) should be asked to provide any information that might corroborate the Veteran's alleged exposures.

3.  After all available records have been associated with the claims file, forward the claims file to a physician with appropriate expertise for a supplemental medical opinion.  The claims folder must be made available to the physician for review of the case.  

The reviewer should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed CAD is traceable to the Veteran's active military service, to include exposure to jet fuel, herbicides, pesticides, ground water contamination, or any other in-service chemical exposure; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed CAD was caused or made chronically worse by service-connected glomerulonephritis with hypertension.  The examiner must provide a complete rationale for each opinion expressed.  

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

(If the examiner/reviewer determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner/reviewer be undertaken so that a definite opinion can be obtained.))

4.  After undertaking any additional development which it deems necessary, the AOJ should then readjudicate the Veteran's claim of entitlement to service connection for CAD.  If the benefit sought on appeal remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


